— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 30, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the People did not fail, as a matter of law, to disprove the defense of justification. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), the record establishes that the defense of justification was disproved beyond a reasonable doubt (see, People v Reed, 40 NY2d 204; People v Desmond, 125 AD2d 585). The People presented testimony relating a version of the events at issue in which the intoxicated deceased was disarmed before the first stab wound was inflicted and thus posed no threat to the defendant’s safety (see, People v Dallara, 108 AD2d 867). Moreover, unlike the defendant’s testimony, the testimony of the prosecution’s eyewitness was, for the most part, consistent with the findings of the Medical Examiner and the statement the defendant made to the police upon his arrest.
The jury apparently credited the evidence offered by the prosecution. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mangano, J. P., Lawrence, Eiber and Spatt, JJ., concur.